Citation Nr: 1441554	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, including a year of service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In July 2012, the Board remanded the case for further development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO/Appeals Management Center (AMC) to attempt to obtain private treatment records from Dr. R.  The AMC sent a records request letter to Dr. R. using the address provided on the Veteran's Authorization and Release Form.  The AMC then sent a letter to the Veteran informing him that the mailing address he had provided for Dr. R. was incorrect and requesting the correct address.  The AMC sent a second letter to an alternative mailing address for Dr. R., but did not receive a response.  In a December 2012 letter, the Veteran's sister, S.Z., notified the AMC that Dr. R. was now deceased and that she had attempted to obtain the records but was informed that they were no longer available.  Given the unavailability of Dr. R.'s records, as confirmed by S.Z., further attempts to obtain them would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  As all other development directed by the Board has been completed, the case is ready for adjudication. 





FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not have a current diagnosis of PTSD under the official criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) during the course of the appeal.  

2.  The preponderance of the evidence shows that depressive disorder  is not causally linked to an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for depressive disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in March 2009, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, lay statements from the Veteran's sisters, a letter from a private doctor with accompanying treatment note, and a newspaper article are associated with the claims file.  As discussed in the above section, two attempts to obtain additional treatment records from the private doctor were unsuccessful, and the records were determined to be unavailable.  The Veteran has not identified any relevant, available treatment records that have not been associated with the claims file.  

The Veteran was provided VA examinations in June 2009 and in August 2012.  While the June 2009 examination report did not reflect access to the Veteran's claims file, it nevertheless included the pertinent medical history provided by the Veteran and discussed the April 2009 private medical opinion from Dr. R.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.")  In any case, the August 2012 VA examination report explicitly noted review of the Veteran's claims file.  The Board finds that the examination reports are sufficient for adjudicatory purposes because they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In November 2011, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Applicable Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.   

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

However, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105, 38 C.F.R. § 3.301(a).
  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence 

The Veteran's service treatment records do not contain any complaints, diagnoses, or treatment for a psychiatric disorder.  No mental health issues were noted at entrance or separation from service.

Handwritten notes from the Veteran's sister, S.C., reveal that the Veteran initially consulted Dr. R. in April 1998.  According to S.C.'s notes, Dr. R. informed her that the Veteran had PTSD.  Dr. R. also told S.C. that he "couldn't get anywhere with [the Veteran]."  S.C.'s notes indicate that this consultation with Dr. R. occurred at the same time the Veteran was intending to file a VA claim for PTSD.  

VA treatment records reflect that PTSD was not listed as a diagnosis on the Veteran's active problems list.  An August 2007 VA mental health consultation note reflected that the Veteran had initially screened positive for PTSD and was therefore undergoing an evaluation.  The psychologist noted that the Veteran was a military policeman in Vietnam and that he did not report any combat experiences.  After conducting a detailed evaluation, the psychologist determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and instead rendered a diagnosis of polysubstance abuse.  According to an August 2008 VA treatment note, the Veteran was not experiencing anxiety or depression. 

In an April 2009 letter, Dr. R. wrote that he had provided the Veteran a psychiatric examination and had diagnosed "PTSD, chronic, severe" based on "severe insomnia with both trouble getting to sleep and frequent awakenings," "increasingly severe nightmares," increasing irritability and anxiety, chronic depression, avoidance of people, and strong feelings of hopelessness and helplessness.  Dr. R. opined that all of these symptoms were related to the Veteran's service in Vietnam.  A corresponding private treatment note with minimal detail accompanied the letter.

In June 2009, the Veteran was provided a VA-contracted examination.  The Veteran reported that symptoms of depression and trouble sleeping began in 1970 and had been constant since that time.  The examiner, a psychiatrist, characterized the symptom of difficulty sleeping as occasional middle insomnia of unknown etiology.  The Veteran reported that his symptoms of depression included decreased motivation, sadness, and feeling overwhelmed.  He denied suicidal thoughts, decreased appetite, or hopelessness.  He reported that he had not received any psychotherapy for his mental condition within the past year and had not been hospitalized for any psychiatric reasons.  The Veteran described a history of substance abuse that began in 1972.  The examiner noted that the Veteran's mental condition affected his daily activities, including the Veteran's reported use of methamphetamine and marijuana that resulted in numerous arrests for possession and/or intent to distribute drugs, resulting in multiple incarcerations.  The examiner addressed Dr. R.'s April 2009 letter diagnosing PTSD, and stated that while the history noted previous incarcerations for cannabis abuse, the diagnosis provided did not address the Veteran's chronic history of substance abuse.  

The examiner determined that the DSM-IV criteria for a diagnosis of PTSD were not met because there were no significant symptoms of re-experiencing or hyperarousal.  She stated that the Veteran's recollections of his stressor were very rare and that he did not have dreams or nightmares about it.  She determined that the Veteran's poor concentration was a life-long problem, "undoubtedly exacerbated by the substance abuse."  The examiner stated that the etiology of the occasional middle insomnia was unknown, but that the Veteran did have benign prostate hypertrophy which would likely cause awakening during the night, and that the Veteran had also reported a chronic back pain condition.  She also noted that the Veteran had described multiple leisure activities, social activities with his large extended family, and had reported that he and his wife socialized with other couples and that he spent time with one or two friends.  The examiner determined that the Veteran experienced some interference in performing activities of daily living due to substance-induced depression.  The examiner diagnosed a substance-induced mood disorder, cannabis abuse, and amphetamine dependence in partial remission.  She also diagnosed depression due to chronic substance abuse, and explained that the Veteran reported a chronic history of substance abuse since the early 1970's and subsequent onset of depression.   The examiner assigned a GAF score of 70.  

In the Veteran's July 2009 notice of disagreement, he reported that since his return from Vietnam he experienced anxiety and depression.  He also described his inability to get along with other people, and going through numerous jobs.  In his January 2010 substantive appeal, the Veteran requested a new VA examination because he felt that the previous examiner did not understand his condition and did not understand that "self-medication is a symptom of PTSD."

In a June 2010 letter, the Veteran's sister, S.Z. reported that the Veteran had been in a severe state of depression when he was released from service.  She stated that the Veteran's ex-wife had reported that following service, he would lie on the floor and not talk to anyone, and that he could not pull himself out of the depression to get a job or maintain employment.  S.Z. stated that six months after returning home, the Veteran's first marriage ended in divorce and he began using drugs.  She asserted that the June 2009 VA examination was inadequate because the examiner seemed to have already made up her mind about the Veteran based on his history of drug abuse, and S.Z. related that the Veteran was not comfortable speaking with the examiner and tuned her out by agreeing to whatever she said.

A June 2010 letter from the Veteran's other sister, S.C., related the Veteran's reports of two particular in-service stressors and described his change after he returned home from Vietnam.  She reiterated that the Veteran had tried to cope with his memories of the war by using illegal drugs in order to erase the trauma.  She also described the Veteran's current stresses and difficulties.  

An undated newspaper article, received by the VA in June 2010, generally described the difficulties and suffering endured by soldiers returning home from war.       

An October 2011 VA mental health medication management note reflected a diagnosis of depressive disorder and a history of substance abuse.  The Veteran reported that he experienced depression since the 1970's, and that he used drugs as a form of self-medication.  He reported trouble sleeping, but attributed this issue to his mattress.  The VA psychiatrist assigned a GAF score of 58. 

At the Veteran's November 2011 Board hearing, he reported that he had consulted with a private doctor once in 1998, then again in 2005 or later, and had been seeking treatment more regularly since 2009.  The Veteran reported that he had been suffering from PTSD since his time in Vietnam and the experiences he had there, and that he believed his substance abuse was a direct result of the chronic severity of PTSD and his inability to cope.  The Veteran stated that he was currently receiving treatment at the VA for his symptoms and also testified as to his difficulties with depression.          

According to a January 2012 VA mental health note, the Veteran was following up with treatment for depressive disorder and he reported doing well.  He reported restless sleep, but stated that the medications were helping him.  He denied feeling depressed or anxious.  The psychiatrist diagnosed depressive disorder not otherwise specified with a history of substance abuse and assigned a GAF score of 65.      

In August 2012, the Veteran was afforded a VA psychiatric examination.  The examiner, a clinical psychologist, determined that the DSM-IV criteria for a diagnosis of PTSD were not met.  He rendered a diagnosis of polysubstance dependence in early full remission, and commented that the Veteran had been in a controlled environment (incarceration) for the past few years.  The examiner did not diagnose depressive disorder, and did not find any other psychiatric disorder to be present on examination.  The Veteran reported that he drank "a lot" of alcohol prior to military service, and recalled feeling depressed after leaving service and self-medicated with methamphetamine, which led to legal problems.  The Veteran reported sobriety at the present, and noted his current preference for being prescribed Adderall to replace his desire for methamphetamine.  The examiner noted that when he asked the Veteran about specific military stressors during service, the Veteran replied "I didn't think I had any traumatic [experiences]" and then moved into a discussion of his drug and legal histories.  The examiner described the stressor of exposure to incoming enemy fire as indicated by the Veteran's claims file.  In discussing the diagnostic criteria for PTSD, the examiner found that the Veteran had been exposed to a traumatic event in which the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner found that the traumatic event was not persistently re-experienced, and that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner determined that there were no persistent symptoms of increased arousal, and concluded that the Veteran did not meet the full criteria for a PTSD diagnosis.  The only symptoms noted by the examiner were depressed mood and anxiety.

The examiner opined that it was less than likely as not that the Veteran's polysubstance dependence resulted from his military experience, based on the Veteran's report that he drank alcohol heavily prior to service and denied experiencing trauma while serving in the military during the clinical interview with the examiner.  The examiner also based his conclusion on the lack of PTSD symptoms.  The examiner stated that the Veteran essentially denied psychological symptoms ("I'm alright most of the time unless my wife starts fussing with me"), other than occasionally feeling depressed for a day, feeling anxious in certain situations, and feeling irritable when his wife argues with him.  He noted his sleep to be interfered with by pain (arthritis) rather than any psychological complaints.  The examiner stated that the diagnosis of polysubstance dependence, early full remission, was based upon the Veteran's extensive history of alcohol, marijuana, and methamphetamine pattern of use with recent current remission due to a recent controlled environment.    

In a November 2012 letter, the Veteran's sister, S.Z., wrote that it was evident to the Veteran's family that he suffered from PTSD since serving in Vietnam.  She reported that his erratic and irrational behavior, drug use, and inability to form long-term and meaningful relationships had plagued him since his return home.  She related that the Veteran had sought an initial consultation with Dr. R., but then had another episode and was incarcerated, and Dr. R. had since passed away. 

In November 2012, the Veteran's other sister, S.C., stated that the Veteran's family had observed a disturbing change in the Veteran when he returned from Vietnam.  She also related Dr. R.'s diagnosis of PTSD from April 1998.      

Analysis

As a preliminary matter, the Board notes the various psychiatric diagnoses of substance-induced mood disorder and polysubstance dependence during the period on appeal.  The law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Accordingly, as there is no legal basis to establish service connection for substance-induced mood disorder or polysubstance dependence, this matter need not be addressed further because the law, and not the evidence, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As at least one of the Veteran's stressors has been verified, the in-service Vietnam stressor is conceded and need not be further discussed.  Instead, the crux of this case turns on how to reconcile private and VA medical determinations that reached wildly different conclusions as to the question of a PTSD diagnosis.  The Board is prohibited from forming its own medical opinion as to what evidence is or is not sufficient for a diagnosis of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Along the same vein, while the law has prescribed certain types of medical symptoms capable of lay observation and certain conditions capable of lay diagnosis, VA regulations specifically require a medical diagnosis in PTSD claims.  38 C.F.R. § 3.304(f).  As a result, while the Board may consider the lay statements from the Veteran and his two sisters as to the symptoms he experienced since active service, any lay conclusions that the Veteran experienced PTSD since service or that his current symptoms are consistent with PTSD are not competent.  However, the Veteran's sisters are competent to report a contemporaneous medical diagnosis of PTSD, which in this case was given by Dr. R. in 1998 and again in 2009.  And while the Board is prohibited from forming its own medical determination, its primary responsibility is to weigh the competent medical evidence of record.  

In this case, an April 2009 private medical opinion concluded that the Veteran experienced chronic, severe PTSD, suffered from severe symptoms such as "increasingly severe nightmares," "chronic depression," and "strong feelings of hopelessness and helplessness," and was completely, 100 percent disabled and unemployable as a result. 

VA treatment records reveal a markedly different picture.  A treatment note from August 2007 indicated that while the Veteran had initially screened positive for PTSD, further evaluation confirmed that he did not meet the criteria for a PTSD diagnosis according to the DSM-IV.  June 2009 and August 2012 VA examiners also determined that the DSM-IV criteria were not met.  The June 2009 examiner diagnosed substance-induced mood disorder and depression due to substance abuse.  The August 2012 examiner diagnosed polysubstance dependence.  Both examiners assigned GAF scores of 70, and neither found the Veteran to be unemployable as a result of his (non-PTSD) mental condition.  The June 2009 examination report noted "occasional" middle insomnia and reflected that the Veteran denied feelings of hopelessness.  The August 2012 examination report noted that the Veteran attributed his difficulty sleeping to a physical cause (i.e. arthritis) and not to psychological distress.  Similarly, the June 2009 examiner noted potential physical causes of trouble sleeping, including back pain and benign prostate hypertrophy.  Both examiners fully described each of the DSM-IV criteria for a PTSD diagnosis and why they were or were not met in the Veteran's case.  The June 2009 examiner determined that there were no significant symptoms of re-experiencing or hyperarousal, since the Veteran's recollections of his stressor were very rare and he did not have dreams or nightmares about it.  The August 2012 examiner found that the verified traumatic event was not persistently re-experienced, and that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, as well as no persistent symptoms of increased arousal.  On these bases, he concluded that the Veteran did not meet the full criteria for a PTSD diagnosis.

By contrast, the private medical opinion did not address DSM-IV criterion B (whether the traumatic event is persistently re-experienced), criterion C (whether stimuli associated with the trauma are persistently avoided), or criterion D (whether there are persistent symptoms of increased arousal).  Even if Dr. R.'s reference to severe nightmares was meant to satisfy criterion B (although such finding is contradicted by both VA examination reports), criteria C and D were still not addressed.  And while Dr. R. opined that the Veteran's symptoms were related to his service in Vietnam, he provided no rationale for this bald conclusion, and there is no evidence that he reviewed any of the Veteran's service records or other medical records.  

Moreover, the record demonstrates that Dr. R. did not provide ongoing psychiatric treatment for the Veteran.  Based upon the information contained in the Veteran's testimony and multiple letters from his two sisters, the Veteran underwent an initial evaluation in April 1998, according to the Veteran's sister's handwritten notes, and then saw him next in April 2009, and may have seen him more than once in 2009.  In other words, Dr. R. was not in a position to have detailed information and familiarity with the Veteran, as might have been the case with a doctor who provided regular treatment over the course of several years.  Instead, the private opinion appears to be based on a single evaluation of the Veteran, did not provide specific evidence to support its cursory conclusion, and did not address the official DSM-IV criteria.  As the VA examination reports from June 2009 and August 2012 provided significant detail and walked through the DSM-IV criteria required for a PTSD diagnosis, those findings as to the lack of a PTSD diagnosis hold considerably more weight than that of the private medical diagnosis.   

The Board acknowledged the concerns raised by the Veteran and his sisters regarding the June 2009 VA examination and their contentions that the examiner did not understand the Veteran's situation and was biased because of his history of drug abuse.  The Board remanded this case in July 2012 to attempt to obtain any outstanding, favorable treatment records from Dr. R. and to obtain a new VA examination.  After two attempts, any additional records from Dr. R. that may have existed were determined to be unavailable.  The Veteran was provided a second, thorough VA examination in August 2012.  The Board directed that the VA examiner be informed that the Veteran's stressor of receiving incoming rocket fire in Vietnam had been confirmed.  Nevertheless, during the August 2012 VA examination, the Veteran told the examiner that he did not feel he had suffered any traumatic experiences in Vietnam.  VA has made ample attempt to assist the Veteran in favorably developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).

In summary, on three difference occasions during the course of the appeal (i.e. August 2007, June 2009 and August 2012), three different VA psychiatrists and/or psychologists determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The June 2009 and August 2012 opinions specifically discussed each of the necessary criteria, and why they were or were not met.  The June 2009 examination report reviewed and discussed the April 2009 private medical opinion, and found that it did not adequately address the Veteran's history of chronic substance abuse.  Because there is no evidence to suggest that the private medical opinion diagnosing PTSD comported with the official criteria required for such a diagnosis under the DSM-IV, its evidentiary weight is significantly reduced.  See Black v. Brown, 5 Vet. App. 177 (1993) (The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.)  And because three different VA opinions using the official DSM-IV standards determined that the criteria for a PTSD diagnosis were not met, the Board finds that the requirement of a current disability was not met at any time during the period on appeal with respect to PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Because the service connection claim for PTSD fails on this first element, there is no need to discuss the conceded in-service stressor or any subsequent analysis.  

Turning to the issue of depressive disorder, the Board notes that while the most recent (i.e. August 2012) VA examiner did not diagnose this disorder, it had been diagnosed in June 2009, October 2011, and January 2012,  which satisfies the requirement of a current disability shown during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

However, no probative evidence has been presented that relates the Veteran's depressive disorder to service.  The private doctor did not diagnose or provide an opinion as to depressive disorder.  The June 2009 examiner found that depressive disorder was due to chronic substance abuse.  And the most recent, August 2012 examiner determined that depressive disorder was not currently shown, which is consistent with the VA treatment notes from 2011 and 2012 showing progressive improvement of this condition, and also with the June 2009 examiner's opinion that the condition was due to substance abuse, given the Veteran's reported sobriety at the August 2012 VA examination. 

The record reflects that depressive disorder was not diagnosed until June 2009, nearly 40 years after separation from service, and no treatment for depression was shown during the intervening period.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Although the Veteran and his sisters are competent to report behavioral changes after service and symptoms capable of lay observation, they are not competent to diagnose depressive disorder during or after service, as such a diagnosis is not capable of lay observation and must be made by a medical professional with appropriate psychiatric expertise.  

Critically, although the Veteran and his sisters reported psychiatric symptoms occurring after separation from service, the service records themselves are silent as to any mental health issues, and the record reflects that the Veteran did not seek any type of medical treatment for any psychiatric condition until April 1998, 27 years after service.  And after the single, April 1998 consultation, the next documentation of psychiatric treatment was in August 2007, 36 years after separation from service.  No medical opinion, VA or otherwise, has suggested a relationship between the Veteran's depressive disorder and his in-service experiences.   

The Board concludes that the weight of the evidence is against the Veteran's psychiatric claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 49. 

 
ORDER

Service connection for PTSD is denied. 

Service connection for depressive disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


